              Case 6:21-bk-01125-KSJ      Doc 50    Filed 07/23/21     Page 1 of 33




                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


IN RE:                                                   Case No.: 6:21-bk-01125-KSJ
MJD LEGACY INVESTMENTS INC                               Chapter 7


                Debtor(s).                   /



                    MOTION FOR RELIEF FROM AUTOMATIC STAY


                            NOTICE OF OPPORTUNITY TO
                         OBJECT AND REQUEST FOR HEARING

If you object to the relief requested in this paper you must file a response with the Clerk of
Court at U.S. Bankruptcy Court, Middle District of Florida, 400 West Washington Street,
Suite 5100, Orlando, FL 32801 and serve a copy on the movant's attorney, Seth Greenhill,
Esq., Padgett Law Group, 6267 Old Water Oak Road, Suite 203, Tallahassee, FL 32312
within twenty-one (21) days from the date of the attached proof of service, plus an
additional three days if this paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you
of a hearing date or the Court will consider the response and grant or deny the relief
requested in this paper without a hearing. If you do not file a response within the time
permitted, the Court will consider that you do not oppose the relief requested in the paper,
and the Court may grant or deny the relief requested without further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have
one. If the paper is an objection to your claim in this bankruptcy case, your claim may be
reduced, modified, or eliminated if you do not timely file and serve a response.

         COMES NOW NewRez LLC d/b/a Shellpoint Mortgage Servicing, hereinafter referred

to as “Movant”, seeking modification of the automatic stay in this case in order to exercise any

and all rights Movant may have in the collateral described below, or in the alternative, adequate

protection, and for cause would show the Court as follows:

         1.     On March 17, 2021, MJD Legacy Investments Inc (hereinafter referred to as
     Case 6:21-bk-01125-KSJ        Doc 50    Filed 07/23/21     Page 2 of 33




“Debtor”), filed for relief under Chapter 7 of the Bankruptcy Code.

2.     Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C.

§1334, 11 U.S.C. §362 and all other applicable rules and statues affecting jurisdiction of

the Bankruptcy Courts generally.


3.     MJD Legacy Investments Inc’s shareholders, Michael J Daloisio and Kimberly I

Daloisio (“Borrowers”), executed a Note and Mortgage (hereinafter referred to as

“Agreement”) in the principal amount of $453,100.00, together with interest thereon as

set forth therein. Said Agreement is currently serviced by Movant and a copy of the

Agreement, together with an applicable servicing agreement or Power of Attorney, is

attached hereto as Exhibit “A”.

4.     Funds were advanced in connection with the aforementioned agreement as

purchase money for the following real property (the “Subject Property”):

REAL PROPERTY AT 12664 BANTING TERRACE, ORLANDO, FLORIDA
32827, AND MORE ACCURATELY DESCRIBED BY ITS LEGAL DESCRIPTION
WHICH IS:




5.     The Mortgage provides Movant a lien on the Subject Property located in Orange

County, Florida.

6.     The terms of the aforementioned Agreement entitle Movant to possession of the

collateral upon Default. The Movant has declared the Borrowers in Default.

7.     Movant now holds equitable title to the collateral as a result of the terms of the

Agreement.
      Case 6:21-bk-01125-KSJ          Doc 50    Filed 07/23/21   Page 3 of 33




8.      Borrowers have defaulted under the terms of the Agreement by failing to make

the payments as required under the Agreement. The account is currently due for the

March 01, 2020 payment. The current delinquency as of July 16, 2021 is $64,415.66

through and including the July 1, 2021 payment. The currently monthly payment is

$3,846.96 which consists of principal, interest and escrow. The payoff is $483,891.74 as

of July 16, 2021, and the per diem is $60.17.

9.      According to the Orange County Property Appraiser, the appraised value of the

property is $711,385.00. See Exhibit “B” which is attached hereto and permissible as a

property valuation under Fed. R. Evid. 803(8).

10.     Based upon the Debtor's schedules, the property is claimed as non-exempt. The

Trustee has not abandoned the property.

11.     Movant's security interest in the subject property is being significantly

jeopardized by Borrowers failure to comply with the terms of the subject loan documents

while Movant is prohibited from pursuing lawful remedies to protect such interest.

Movant has no protection against the erosion of its collateral position and no other form

of adequate protection is provided.

12.     If Movant is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

13.     Movant requests that all communications sent by Movant in connection with

proceeding against the property including, but not limited to, notices required by state

law and communications to offer and provide information with regard to potential

Forbearance Agreement, Load Modification, Refinance Agreement, Loss Mitigation

Agreement or other Loan Workout, may be sent directly to the Debtor.
      Case 6:21-bk-01125-KSJ       Doc 50      Filed 07/23/21   Page 4 of 33




14.     Movant further requests this Court grant it relief from the Automatic Stay in the

case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

adequate protection to Movant for its interest in the above stated collateral. The value of

the collateral is insufficient in and of itself to be provided to the Movant. Movant

additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

Debtor's assets.

15.     Movant has incurred court costs in the amount of $188.00 and attorney's fees in

the amount of $950.00 in this proceeding and will incur additional fees, costs and

expenses in foreclosing the Mortgage and in preserving and protecting the property, all of

which additional sums are secured by the lien of the Mortgage. Movant seeks an award of

its reasonable attorneys' fees and costs, or alternatively, leave to seek recovery of its

reasonable attorneys' fees and costs in any pending or subsequent foreclosure proceeding.

16.     Movant requests that should the Debtor convert this case to another chapter that

relief awarded will survive any conversion made by the Debtor and will not be allowed to

include the creditor in the Chapter 13 plan.

17.     The principal balance owed is in the amount of $439,264.67 as of July 16, 2021.

18.     A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.
           Case 6:21-bk-01125-KSJ         Doc 50        Filed 07/23/21   Page 5 of 33




       WHEREFORE,         Movant prays this Honorable Court enter an order modifying the

automatic stay under 11 U.S.C. §362(d) to permit Movant to take any and all steps necessary to

exercise any and all rights it may have in the collateral described herein, to gain possession of

said collateral, to waive the 14-day stay imposed to Fed.R.Bankr.P. 4001(a)(3), to seek recovery

of its reasonable attorneys' fees and costs incurred in this proceeding, and to any such further

relief as this Honorable Court deems just and proper.



       DATED this the 23rd day of July 2021.

                                             Respectfully submitted,

                                             /S/ Seth Greenhill

                                             ___________________________________
                                             SETH GREENHILL, ESQ.
                                             Florida Bar # 97938
                                             PADGETT LAW GROUP
                                             6267 Old Water Oak Road, Suite 203
                                             Tallahassee, FL 32312
                                             (850) 422-2520 (telephone)
                                             (850) 422-2567 (facsimile)
                                             Seth.Greenhill@padgettlawgroup.com
                                             Attorney for Creditor
           Case 6:21-bk-01125-KSJ          Doc 50    Filed 07/23/21     Page 6 of 33




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

to the parties on the attached Service List by electronic notice and/or by First Class U.S. Mail on

this the 23rd day of July 2021:



                                             /S/ Seth Greenhill

                                             ___________________________________
                                             SETH GREENHILL, ESQ.
                                             Florida Bar # 97938
                                             PADGETT LAW GROUP
                                             6267 Old Water Oak Road, Suite 203
                                             Tallahassee, FL 32312
                                             (850) 422-2520 (telephone)
                                             (850) 422-2567 (facsimile)
                                             Seth.Greenhill@padgettlawgroup.com
                                             Attorney for Creditor
           Case 6:21-bk-01125-KSJ        Doc 50   Filed 07/23/21   Page 7 of 33




                      SERVICE LIST (CASE NO. 6:21-bk-01125-KSJ)

Via First Class U.S. Mail:

Debtor
MJD Legacy Investments Inc
12203 Regal Lily Lane
Orlando, FL 32827

Interested Parties
Michael J Daloisio
12664 Banting Ter
Orlando, Florida 32827

Kimberly I Daloisio
12664 Banting Ter
Orlando, Florida 32827

Via ECF

Attorney for Debtor
John Andrew Braithwaite
Braithwaite & Associates, PA
390 North Orange Avenue, Suite 2300
Orlando, FL 32801

Trustee
Robert E Thomas
Post Office Box 5075
Winter Park, FL 32793-5075

U.S. Trustee
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
     Case
EXHIBIT A6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 8 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 9 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 10 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 11 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 12 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 13 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 14 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 15 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 16 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 17 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 18 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 19 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 20 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 21 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 22 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 23 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 24 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 25 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 26 of 33
     CaseB6:21-bk-01125-KSJ
EXHIBIT                       Doc 50   Filed 07/23/21   Page 27 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 28 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 29 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 30 of 33
Case 6:21-bk-01125-KSJ   Doc 50   Filed 07/23/21   Page 31 of 33
     CaseC6:21-bk-01125-KSJ
EXHIBIT                                    Doc 50    Filed 07/23/21     Page 32 of 33




                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


IN RE:                                                     Case No.: 6:21-bk-01125-KSJ
MJD LEGACY INVESTMENTS INC                                 Chapter 7


                Debtor(s).                     /



                            ORDER GRANTING MOTION FOR
                          RELIEF FROM AUTOMATIC STAY [D.E. ]

         This case is before the Court upon the Motion for Relief from Automatic Stay [D.E. ] filed

by Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing, hereinafter referred to as

“Movant”. No party filed an objection within the proscribed time period and the Court therefore

considers the matter unopposed. Accordingly, it is

         ORDERED:

         1.     The Motion for Relief from the Automatic Stay is GRANTED.

         2.     The automatic stay imposed by 11 U.S.C. §362 is lifted as to Movant, and it may

                proceed with the enforcement of its security interest upon the following property

                REAL PROPERTY AT 12664 BANTING TERRACE, ORLANDO, FLORIDA
                32827, AND MORE ACCURATELY DESCRIBED BY ITS LEGAL
                DESCRIPTION WHICH IS:
             Case 6:21-bk-01125-KSJ        Doc 50     Filed 07/23/21    Page 33 of 33




       3.        This order is entered for the sole purpose of allowing Movant to obtain an in rem

                 judgment against the property and Movant shall not seek an in personam judgment

                 against the Debtors.

            4.   The fourteen (14) day stay period as provided by Rule 4001(a)(3) shall not be

                 waived or reduced.

                                                ###

Attorney Seth J. Greenhill is directed to serve a copy of this order on interested parties who
do not receive service by CM/ECF and file a proof of service within three days of entry of
this order.


Order Prepared By:
Seth Greenhill, Esq.
Padgett Law Group
Seth.Greenhill@padgettlawgroup.com
